IN THE COURT OF APPEALS OF TENNESSEE, WESTERN SECTION
                                AT JACKSON

                 _______________________________________________________

                                    )
PAUL FARNSWORTH a/k/a RONNIE )            Lake County Circuit Court
BRADFIELD,                          )     No. 97-7590
                                    )
   Plaintiff/Appellant.             )
                                    )
VS.                                 )     C.A. No. 02A01-9707-CV-00145
                                    )
RICHARD KENYA, et al,               )

   Defendants/Appellees.
                                    )
                                    )
                                                                                       FILED
                                    )
______________________________________________________________________________ 1997
                                                                    November 4,

                         ORDER DISMISSING APPEAL                 Cecil Crowson, Jr.
                                                                  Appellate C ourt Clerk
______________________________________________________________________________



                 The plaintiff, Paul Farnsworth a/k/a Ronnie Bradfield, sued defendants Richard

Kenya,1 Stephen Dotson and two John Doe defendants. The complaint alleges that Plaintiff is an

inmate at the Lake County Regional Correctional Facility (LCRCF), Richard Kenyon is identified

as an employee and Stephen Dotson as the associate warden at LCRCF. The complaint alleges that

Plaintiff was given permission to marry while incarcerated, wedding plans were formulated but,

within less than 24 hours prior to the wedding, he was advised that the wedding was cancelled.



                 The defendants filed a motion to dismiss with supporting affidavit which the trial

court treated as a motion for summary judgment pursuant to Rule 12.02 T.R.C.P.



                 According to the affidavit of Richard Kenyon, he is the chaplain at LCRCF. Prior

to the wedding, it was discovered that the proposed bride, Wanda Stinson, had completed a visitation

form in which she stated she was Plaintiff’s half sister. In addition, the plaintiff’s records indicated

that he was married to a woman named Tammy Williams. Attached to the affidavit as exhibits were

a visitation application bearing a signature of Wanda Stinson and listing her relationship to inmate

as half sister; copies of the prisoner’s permanent visitation record showing thirteen visits by Wanda



       1
           According to his affidavit, the defendant’s correct name is Richard Kenyon.

                                                   1
Stinson indicating her relation as half sister and one by Tammy Williams indicating a relation as

wife. Further attached as an exhibit to the affidavit is a memorandum from associate warden Dotson

to the plaintiff as follows:



                       In reviewing your plans to marry Ms. Wanda Stinson on
                Saturday, February 17, 1996 (which had earlier been approved), we
                have discovered a significant discrepancy.

                        Ms. Stinson is shown on her visiting application as your sister,
                she is listed in TOMIS (LIMM) as your sister and she has been
                signing the visitor log as your sister each time she has visited. There
                is also an old visitation application in you file listing a Tammy
                Williams as your wife though she is not on your current approved list.

                       As a result of this new information the marriage scheduled for
                February 17, 1996 is disapproved. Prior to you obtaining approval for
                this marriage you will be required to provide Chaplain Kenyon with
                adequate proof that you are no longer married to Tammy Williams
                and that Ms. Stinson is not in any way related to you. It will be your
                responsibility to notify Ms. Stinson of the wedding cancellation.



The affidavit further states that the plaintiff has not provided the documentation requested in the

memorandum.



                In response to the motion, Plaintiff filed an unsworn document which he designated

as an affidavit. This unsworn document states that Plaintiff was never married to Tammy Williams

and is not related to Ms. Stinson. The trial court granted summary judgment and Plaintiff appeals.



                The record before us reveals that, prior to entry of the order granting summary

judgment, the plaintiff filed a motion to amend the complaint along with a proposed amendment

which purports to add additional defendants and additional causes of action. Once a responsive

pleading has been filed, a party may amend only by written consent of the adverse party or by leave

of court. Rule 15.01 T.R.C.P. The grant or denial of such a motion is within the sound discretion

of the trial judge. Wilson v. Ricciardi, 778 S.W.2d 450 (Tenn. App. 1989); Fann v. City of

Fairview, 905 S.W.2d 167 (Tenn. App. 1995). According to the record before us, the trial court did

not rule on the motion to amend the complaint. An appeal to this Court lies from a final judgment.

Rule 3 T.R.A.P. The order appealed from is not a final judgment as the motion to amend is still


                                                   2
pending in the trial court, nor has it been made final pursuant to Rule 54.02 T.R.C.P.



               The appeal is dismissed and the costs are taxed to the appellant, Paul Farnsworth a/k/a

Ronnie Bradfield, for which execution may issue if necessary.



                                                      ____________________________________
                                                      FARMER, J.


                                                      ____________________________________
                                                      CRAWFORD, P.J., W.S.


                                                      ____________________________________
                                                      LILLARD, J.




                                                 3